Exhibit 10.2

SUBSCRIPTION AGREEMENT

SUBSCRIPTION AGREEMENT (the “Subscription Agreement”) made as of this 4th day of
June 2009 (the “Effective Date”) between Alphatec Holdings, Inc., a corporation
organized under the laws of the State of Delaware, (the “Company”), and
HealthpointCapital Partners II, L.P. (the “Subscriber”).

WHEREAS, the Company wishes to sell and the Subscriber wishes to purchase
$10,000,000 of shares (the “Shares”) of the Company’s Common Stock, par value
$0.0001 per share (the “Common Stock”) on the terms and conditions set forth
herein.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

I. SUBSCRIPTION FOR SHARES

1.1 Subscription for Shares. Subject to the terms and conditions hereinafter set
forth, the Subscriber hereby shall subscribe for and purchase from the Company
the number of Shares set forth on the signature page to this Subscription
Agreement at a price per share determined in accordance with Section 1.2, with
an aggregate purchase price for the Shares of $10,000,000 and upon the
acceptance and execution of this Subscription Agreement by the Company, the
Company agrees to sell such Shares to the Subscriber for said price per share.
The purchase price is payable by certified or bank check made payable to the
Company or by wire transfer of funds. The Shares shall be delivered by the
Company on the Closing Date. In the event that the purchase price per Share
would result in the issuance of a fractional Share to the Subscriber, the
aggregate purchase price for the Shares shall be $10,000,000 less the amount
allocated to such fractional Share, and the Company shall not issue such
fractional Share.

1.2 Price per Share. The purchase price for the Shares shall be the higher of
(i) the average closing share price for the Common Stock on the Nasdaq National
Market for four trading days consisting of (a) the three trading days prior to
the Effective Date and (b) the Effective Date; and (ii) the consolidated closing
bid price per share for the Common Stock on the Nasdaq National Market on the
Effective Date.

1.3 Delivery of the Shares at the Closing. The completion of the purchase and
sale of the Shares (the “Closing”) shall occur at the offices of the Company, on
June 20, 2009, or on such later date or at such different location as the
parties shall agree in writing, but not prior to the date that the conditions
for Closing set forth below have been satisfied or waived by the appropriate
party (the “Closing Date”).

II REPRESENTATIONS BY AND COVENANTS OF SUBSCRIBER

2.1 Reliance on Exemptions. The Subscriber acknowledges and understands that the
Company is relying in part upon the truth and accuracy of, and the Subscriber’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Subscriber set forth herein in order to determine the
eligibility of the Subscriber to acquire the Shares.



--------------------------------------------------------------------------------

2.2 Investment Purpose. The Subscriber represents that the Shares are being
purchased for its own account, for investment purposes only and not for
distribution or resale to others in contravention of the registration
requirements of the Securities Act of 1933, as amended (the “1933 Act”). The
Subscriber agrees that it will not sell or otherwise transfer the Shares unless
they are registered under the 1933 Act or unless an exemption from such
registration is available.

2.3 Accredited Investor. The Subscriber represents and warrants that it is an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the 1933 Act, and that it is able to bear the economic risk of
any investment in the Shares.

2.4 Risk of Investment. The Subscriber recognizes that the purchase of Shares
involves a high degree of risk in that: (a) an investment in the Company is
highly speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Shares; and
(b) transferability of the Shares is limited.

2.5 Information. The Subscriber hereby represents that: (a) the Subscriber has
been furnished by the Company during the course of this transaction with all
information regarding the Company which it has requested; and (b) that the
Subscriber has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers of the Company concerning the terms and
conditions of this transaction, and any additional information which it has
requested.

2.6 Legends. The Subscriber understands that the certificates representing the
Shares, until such time as they have been registered under the 1933 Act or are
exempt from such registration requirement, shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such certificates or other instruments):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR
(B) AN OPINION OF COUNSEL, IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if (a) such Shares are being sold pursuant to a registration statement
under the 1933 Act, (b) such holder delivers to the Company an opinion of
counsel, in a reasonably acceptable form that a disposition of the Shares is
being made



--------------------------------------------------------------------------------

pursuant to an exemption from such registration, or (c) such holder provides the
Company with reasonable assurance that a disposition of the Shares may be made
pursuant to Rule 144 under the 1933 Act without any restriction as to the number
of securities acquired as of a particular date that can then be immediately
sold.

2.7 No General Solicitation. The Subscriber represents that the Subscriber was
not induced to invest by any form of general solicitation or general advertising
including, but not limited to, the following: (a) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over the news or radio; and (b) any seminar or meeting whose
attendees were invited by any general solicitation or advertising.

2.8 Validity; Enforcement. The Subscriber represents and warrants that: (a) it
is authorized and otherwise duly qualified to purchase and hold the Shares; and
(b) that this Subscription Agreement has been duly and validly authorized,
executed and delivered and constitutes the legal, binding and enforceable
obligation of the undersigned.

2.9 Entity Representation. The Subscriber represents and warrants that: (a) it
was not formed for the purpose of investing in the Company; and (b) it is
authorized and otherwise duly qualified to purchase and hold the Shares.

III. REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

3.1 Organization and Qualification. The Company is duly organized and validly
existing in good standing under the laws of the State of Delaware, and has the
requisite corporate power and authority to own its properties and to carry on
its business as now being conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Subscription Agreement, “Material Adverse Effect” means any
material adverse effect on the business, properties, assets, operations, results
of operations, financial condition or prospects of the Company, or on the
transactions contemplated hereby.

3.2 Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Subscription Agreement, to perform its obligations under this Subscription
Agreement, and to issue the Shares in accordance with the terms of this
Subscription Agreement. When executed and delivered by the Company, the
execution and delivery of this Subscription Agreement by the Company and the
consummation by the Company of the transactions contemplated by this
Subscription Agreement will have been duly authorized by the Company’s board of
directors.

3.3 Issuance of Securities. The issuance, sale and delivery of the Shares has
been duly authorized by all requisite corporate action by the Company and, upon
issuance in accordance with this Subscription Agreement, shall be (a) duly
authorized, validly issued, fully paid and non-assessable, and (b) free from all
taxes, liens and charges with respect to the issue thereof.



--------------------------------------------------------------------------------

3.4 No Conflicts. The execution, delivery and performance of the transactions
contemplated herein, will not (a) result in a violation of the Company’s
Certificate of Incorporation, any certificate of designations, preferences and
rights of any outstanding series of preferred stock of the Company, or the
Company’s bylaws, (b) conflict with, or constitute a default or an event which
with notice or lapse of time or both would become a default under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, lease, license or instrument, or (c) result in a
violation of any law, rule, regulation, order, judgment or decree (including
Federal and state securities laws and regulations) applicable to the Company or
by which any property or asset of the Company is bound or affected.

3.5 Opinion of General Counsel of the Company. The Company hereby covenants, as
a condition to Closing, that its General Counsel will deliver an opinion of
counsel that the Shares, upon delivery in accordance with Section 1.1 of this
Subscription Agreement, will be duly authorized, validly issued fully paid and
nonassessable, and not issued in violation of any provision of the certificate
of incorporation of the Company or the bylaws of the Company.

IV. REGISTRATION OF THE SHARES; COMPLIANCE WITH THE SECURITIES ACT

4.1 Registration Procedures and Expenses. Within 30 days of the first day after
the Closing Date upon which the Company is eligible to file a registration
statement on Form S-3, the Company shall:

(a) use its commercially reasonably efforts to prepare and file with the United
States Securities and Exchange Commission (the “Commission”) a registration
statement on Form S-3 relating to the resale of the Shares by the Subscriber
from time to time on the Nasdaq Global Market, or the facilities of any national
securities exchange on which the Common Stock is then traded or in
privately-negotiated transactions (the “Registration Statement”);

(b) use its commercially reasonable efforts, subject to receipt of necessary
information from the Subscriber, to cause the Registration Statement to become
automatically effective or the Commission to declare the Registration Statement
effective as soon as reasonably practicable;

(c) promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective until
the earliest of (i) two years after the Closing Date, (ii) such time as all of
the Shares have been sold pursuant to the Registration Statement, or (iii) such
time as the Shares become eligible for resale by non-affiliates pursuant to Rule
144 under the 1933 Act or any other rule of similar effect without any volume or
manner of sale restrictions or any need for the Company to be current in its
Securities Exchange Act of 1934 reporting obligations; and

(d) bear all reasonable expenses in connection with the procedures in paragraphs
(a) through (c) of this Section 4.1 and the registration of the Shares pursuant
to the Registration Statement, other than fees and expenses, if any, of counsel
or other advisers to the Subscriber, if any, in connection with the preparation
of the Registration Statement.



--------------------------------------------------------------------------------

4.2 Suspension of Prospectus. Notwithstanding the foregoing, upon the occurrence
or existence of any material event that, in the reasonable judgment of the
Company, makes it appropriate to suspend the availability of the prospectus (the
“Prospectus”) forming a part of the Registration Statement, the Company shall
give notice (without notice of the nature or details of such events) to the
Subscriber that the availability of the Prospectus is suspended (a “Suspension”)
and the Subscriber agrees not to sell any Shares pursuant to the Prospectus
until the Subscriber is advised in writing by the Company that the Prospectus
may be used, and has received copies of any additional or supplemental filings
that are incorporated or deemed incorporated by reference in such Prospectus.

V. MISCELLANEOUS

5.1 Notice. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Subscription Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally, (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party), or (c) one business day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

Alphatec Holdings, Inc.

5818 El Camino Real

Carlsbad, CA 92008

If to the Subscriber: Such contact information is set forth on the signature
page.

5.2 Entire Agreement; Amendment. This Subscription Agreement supersedes all
other prior oral or written agreements between the Subscriber, the Company,
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Subscription Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Subscriber makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Subscription Agreement may be amended or waived other than by an instrument
in writing signed by the Company and the Subscriber.

5.3 Severability. If any provision of this Subscription Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Subscription Agreement in that jurisdiction or the validity or
enforceability of any provision of this Subscription Agreement in any other
jurisdiction.



--------------------------------------------------------------------------------

5.4 Governing Law and Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Subscription Agreement shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and Federal
courts sitting in the Southern District of New York, for the adjudication of any
dispute hereunder or in connection herewith.

5.5 Headings. The headings of this Subscription Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Subscription Agreement.

5.6 Successors And Assigns. This Subscription Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. The Company shall not assign this Subscription Agreement or any rights
or obligations hereunder without the prior written consent of the Subscriber,
except by merger or consolidation. The Subscriber shall not assign its rights
hereunder to a non-affiliate without the consent of the Company, which consent
shall not be unreasonably withheld.

5.7 No Third Party Beneficiaries. This Subscription Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

5.8 No Strict Construction. The language used in this Subscription Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

5.9 Fees and Expenses. Except as otherwise set forth herein, the Company and the
Subscriber shall pay their respective fees and expenses related to the
transactions contemplated by this Subscription Agreement.

5.10 Counterparts. This Subscription Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.

[Signatures Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement after
the close of the Nasdaq National Market on the Effective Date.

 

ALPHATEC HOLDINGS, INC.     HEALTHPOINTCAPITAL PARTNERS II, L.P. By:  

/s/    Dirk Kuyper

    By:  

/s/    John c. McCormick

Name:   Dirk Kuyper     Name:   John C. McCormick Title:   President and CEO    
Title:   Managing Director       Subscriber Address:       505 Park Avenue 12th
Floor       New York, NY 10022       Number of Shares Subscribed for:      
3,937,007       Purchase Price per Share       $2.54       Aggregate Purchase
Price Paid for the Shares       $9,999,997.78